Name: Council Decision (EU) 2015/990 of 19 June 2015 amending Decision 1999/70/EC concerning the external auditors of the national central banks, as regards the external auditors of the Deutsche Bundesbank
 Type: Decision
 Subject Matter: accounting;  Europe;  monetary relations;  monetary economics;  management
 Date Published: 2015-06-25

 25.6.2015 EN Official Journal of the European Union L 159/61 COUNCIL DECISION (EU) 2015/990 of 19 June 2015 amending Decision 1999/70/EC concerning the external auditors of the national central banks, as regards the external auditors of the Deutsche Bundesbank THE COUNCIL OF THE EUROPEAN UNION, Having regard to Protocol No 4 on the Statute of the European System of Central Banks and of the European Central Bank annexed to the Treaty on European Union and the Treaty on the Functioning of the European Union, and in particular Article 27.1 thereof, Having regard to the Recommendation of the European Central Bank of 27 March 2015 to the Council of the European Union on the external auditors of the Deutsche Bundesbank (ECB/2015/14) (1), Whereas: (1) The accounts of the European Central Bank (ECB) and of the national central banks of the Member States whose currency is the euro are to be audited by independent external auditors recommended by the Governing Council of the ECB and approved by the Council of the European Union. (2) The mandate of the external auditors of the Deutsche Bundesbank expired after the audit for the financial year 2014. It is therefore necessary to appoint external auditors from the financial year 2015. (3) The Deutsche Bundesbank has selected KPMG AG WirtschaftsprÃ ¼fungsgesellschaft as its external auditors for the financial years 2015 to 2020. (4) The Governing Council of the ECB has recommended that KPMG AG WirtschaftsprÃ ¼fungsgesellschaft should be appointed as the external auditors of the Deutsche Bundesbank for the financial years 2015 to 2020. (5) Following the recommendation of the Governing Council of the ECB, Council Decision 1999/70/EC (2) should be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 In Article 1 of Decision 1999/70/EC, paragraph 2 is replaced by the following: 2. KPMG AG WirtschaftsprÃ ¼fungsgesellschaft is hereby approved as the external auditors of the Deutsche Bundesbank for the financial years 2015 to 2020.. Article 2 This Decision shall take effect on the date of its notification. Article 3 This Decision is addressed to the ECB. Done at Luxembourg, 19 June 2015. For the Council The President J. REIRS (1) OJ C 149, 6.5.2015, p. 1. (2) Council Decision 1999/70/EC of 25 January 1999 concerning the external auditors of the national central banks (OJ L 22, 29.1.1999, p. 69).